Citation Nr: 0810063	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  00-14 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant served on active duty from January 28, 1977, to 
February 21, 1977.

This matter came before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on August 25, 2005, which vacated an 
August 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
June 1999 rating decision by the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2006, the Board remanded the matter for additional 
development in compliance with the Court order.  The matter 
was returned to the Board in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the Board remanded this matter to the RO in 
compliance with the Court's August 2005 order.  In that order 
the Court incorporated the instructions of a joint motion for 
remand which provided, in essence, that VA had failed to 
provide adequate reasons and bases for rejecting VA medical 
opinions in support of the appellant's claim and had failed 
to meet its duty to assist by securing Social Security 
Administration (SSA) and VA medical records.  The Court 
ordered the VA to attempt to obtain additional records and 
inform the veteran consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) and implementing regulations 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA and Social Security-related records were obtained by the 
RO on remand.  VCAA notice was provided.  The RO attempted to 
schedule the veteran for an examination.  The record reflects 
he failed to report for this examination, although he was 
notified at his current address.  In argument received at the 
RO in January 2008, the veteran's attorney representative 
requests that the veteran's compensation and pension 
examination be rescheduled based on good cause.  She reported 
that the veteran had moved and did not receive notice of the 
examination.  She provided the veteran's updated address.  A 
return address listed by the veteran in communication to VA 
dated in January 2008 also lists this new address.  

The Board finds that, under the circumstances, good cause 
exists to reschedule the examination.  The veteran is 
cautioned, however; that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

As noted in the March 2006 Board remand, a medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
at his new address and obtain the names 
and addresses of all medical care 
providers who treated him for any mental 
disorder prior to service.  The veteran 
should be asked whether any childhood 
incidents resulted in social 
service/foster home intervention, and if 
so, he should provide details sufficient 
to obtain any records associated with 
that action.  The veteran is requested to 
provide the name and address of all high 
schools he attended prior to his entry 
into service.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  Once the above development has been 
completed, the appellant should be 
scheduled for a VA psychiatric 
examination for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has any present 
psychiatric disorders as a result of 
service.  All indicated psychological 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist performing 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
appellant is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

